DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“The open first side surface” has no antecedent.
Drawings
The drawings were received on 12/6/2022.  These drawings are not accepted as to figure 2 as the line A-A is incompatible with figure 3 as discussed in the specification Brief Description.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1 or 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either of CN110001823, cited by applicant or Radetki, also cited by applicant.
The analysis of the European Patent Office is seconded and incorporated by reference.  Both references use electromagnetic latches.  Controllers or relays to apply electric power to electromagnetic latches are considered present or obvious.
Claim(s) 1,8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi, DE102017216779 in view of either of KR101130218, cited by applicant, or CN105905165.
The combination of references set forth herein is deemed closer to the invention of applicant.
Audi has body 100, platform 110, magnetic module 210 and armature 220, both permanent magnets.  
Audi has no need of electrical power or a controller for the permanent magnets.
However, prior to the filing of applicant, it was known to secure two structures together with electromagnets and a controller to drive same as taught by KR101130218  or CN105905165.
 It would have been obvious at the time of filing of applicant to provide in Audi the electromagnetic securement device of either of KR101130218 or CN105905165 as a known device allowing reversal of polarity to disengage the body and platform..
Claim 8, the magnets are arranged front to rear in Audi.
Claim 12, Audi shows vertical engagement.
Claim(s) 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi as modifed as applied to claim 1 above, and further in view of Ida, cited by applicant.
It would have been obvious at the time of filing of applicant to provide in either combination above modular front, cabin and rear modules as taught by Ida at 210,150, and 60 in order to allow adjustment of the body structure.
Claim(s) 3-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi as modified as applied to claim1 above, and further in view of VW, DE102018203120.
It would have been obvious at the time of filing of applicant to provide in either combination above the rail and guide 25a,25b as taught by VW as a known secure connection and slidable engagement structure in this art..
Claim 4, 25a can be considered a pin and 25b has a guide hole at top.
Claim 5, structuring the 25b top hole of greater size at one side is deemed to be an obvious expedient to one of ordinary skill in this art to compensate for misalignment and yet still allow engagement.
Claim 6, see figure 5 of VW.
Claim 9, either 25a,25b can be considered a guide or rail.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi as modified as applied to claim 10 above, and further in view of Pham.
Prior to the filing of applicant, it was known in the vehicle body art, and would have been obvious, to arrange the rails in a transverse direction as taught by Pham, figure 2.  Doing so allows the modular conter structure of Ida to be installed after the front and rear modules.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Audi as modified as applied to claim 1 above, and further in view of Scaringe et al., cited by applicant.
It would have been obvious at the time of filing of applicant to provide in Audi as modified with a sensor and controller as taught by Scaringe et al. at 224, 222 in order to determine body/platform secure engagement.
Claim 15, Hall sensors are common knowledge in this art and obvious to use here for the same purpose.
	As applicant has not challenged this statement of judicial notice, it is made final.

Response to Arguments
Applicant's arguments filed 12/6/2022 have been fully considered but they are not persuasive.
The arguments are not understood.   An engineer in vehicle design, charged with knowledge of the prior art as evidenced above,  would be aware of the prior art magnetic securement, either static or electromagnetic and uses of same.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
12/8//2022